On Motion to Dismiss.
The opinion of the court was delivered by
DeBlanc, J.
The city of New Orleans, through its proper officer, has appealed from a judgment homologating what purports to be “the first provisional account,” filed by the administrator of the aforesaid succession.
We are asked to dismiss said appeal on the grounds:
First — That the city is without interest in this matter.
Second — -That, as a sale was made of the property belonging to - said succession, the presumption is that the taxes bearing thereon have been paid.
Third — That it is not shown that the taxes claimed by the city were recorded before Billgery’s mortgage.
The grounds relied upon are untenable; the city’s denied interest is asseverated in the mayor’s affidavit, and fully, established by appellee’s evidence. In the act of mortgage from Lacroix to Billgery, there is a declaration that Lacroix was then indebted to the city for the taxes of' 1871,1873,1874, and, besides, for a judgment of $10,563 45. These claims appear to be secured by privilege and mortgage prior in rank to Billgery’s mortgage.
We can not presume that these claims have been paid, as the administrator of said succession has applied to the Second District Court to be *367authorized to sell the property thereto belonging, and for the express purpose of paying those claims, and that of Billgery.
The motion to dismiss the appeal is overruled.